Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                               Judge R. Brooke Jackson

Civil Action No 17-cv-00706-RBJ

WENDUO GUO, derivatively on behalf of Clovis Oncology Inc.,

      Plaintiff,

v.

PATRICK J. MAHAFFY,
DANIEL W. MUEHL,
GILLIAN C. IVERS-READ,
M. JAMES BARRETT,
BRIAN G. ATWOOD,
JAMES C. BLAIR,
PAUL H. KLINGENSTEIN,
EDWARD J. MCKINLEY,
THORLEF SPICKSCHEN,
KEITH FLAHERTY,
GINGER L. GRAHAM,
ERLE T. MAST, and
ANDREW R. ALLEN,

      Defendants,

and

CLOVIS ONCOLOGY, INC., a Delaware corporation,

      Nominal Defendant.


                    ORDER ON DEFENDANT’S MOTION TO DISMISS



      This matter is before the Court on defendants’ motion to dismiss. ECF No. 40. For

the reasons discussed below, the motion is GRANTED.


                                             1
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 2 of 22




                                             I. FACTS

       Nominal Defendant Clovis Oncology, Inc. (“Clovis”) is a biopharmaceutical company.

ECF No. 35 at ¶2. Clovis acquires, develops, and commercializes anti-cancer products across

the United States, Europe, and other international markets. Id. Individual defendants Patrick J.

Mahaffy, Daniel H. Muehl, Gillian C. Ivers-Read, M. James Barrett, Brian G. Atwood, James C.

Blair, Paul H. Klingenstein, Edward J. McKinley, Thorleff Spickschen, Keith Flaherty, Ginger L.

Graham, Erle T. Mast, and Andrew R. Allen (collectively “individual defendants”) are current

and former officers and directors of Clovis. Id. at ¶1. Plaintiff Wenduo Guo is a stockholder of

Clovis. Id. at ¶19. He was also a stockholder at the time of the alleged wrongdoing in this case

and has maintained his stockholder status continuously since that time. Id.

       During the period relevant to this case, Clovis had no marketed products but did have

three oncology products under development. Id. at ¶3, 47. One of them, rociletinib, is the focus

of this litigation. Id. at ¶3. Rociletinib was intended for the treatment of lung cancer patients

resistant to front-line therapies. Id. These patients represented an estimated $3 billion untapped

market. Id. at ¶48. Beginning in or about 2013, Clovis began a series of clinical tests to attempt

to receive FDA approval for a new drug application (“NDA”) for rociletinib. Id. at ¶4. These

tests included “TIGER-X”, a multi-year safety and efficacy trial, and “TIGER-2”, an additional

efficacy trial. Both trials were “open label” which meant the trial data was available to

defendants throughout the time of the studies. Id. at ¶50.

       Plaintiff alleges that, according to defendant Clovis, the “primary endpoint” of these trials

was to determine the “objective response rate” (“ORR”) of rociletinib under “Response

Evaluation Criteria in Solid Tumors” (“RECIST”) standards. Id. at ¶4. ORR represents the


                                                  2
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 3 of 22




percentage of patients in the trials who experience clinically meaningful tumor shrinkage when

being treated with the drug. RECIST standards require that each tumor shrinkage instance be

“confirmed” in an additional scan occurring weeks after the first scan. Id. This requirement

aims to avoid overestimating response rates. As plaintiff explains, the tumor shrinkage rate

cannot be included in the ORR calculation unless it is confirmed through this second scan. Id.

        In late 2013 pharmaceutical company AstraZeneca disclosed that it was developing a new

cancer treatment drug, called Tagrisso. Id. at ¶49. Tagrisso was targeted at the same $3 billion

market of treatment-resistant cancer patients. Clovis was thus racing AstraZeneca to develop

rociletinib and bring it to market first. Id.

        In mid-2014 AstraZeneca reported a confirmed ORR for Tagrisso of 54%. Id. at ¶55. A

few weeks later, on May 31, 2014, Clovis reported at the 2014 American Society of Clinical

Oncology medical conference that rociletinib exhibited a “58% objective response rate” in its

Phase II TIGER-X trial. Clovis also reported that the ORR was evaluated “per RECIST v1.1”

standards. Id. That same day Clovis issued a press release, also filed with the Securities and

Exchange Commission (“SEC”), which repeated the 58% ORR number. Id. at ¶56. The press

release included a statement that Clovis was “extremely pleased with the consistency of the

efficacy demonstrated to date, the growing evidence of a lengthy duration of benefit and that

[rociletinib] is so well-tolerated with a manageable side effect profile.” Id. This number

misrepresented the true ORR of rociletinib because it was not confirmed, as required under

RECIST standards.

        Nonetheless Clovis’ representatives continued to tout this 58% number and other

unconfirmed ORR rates. Id. at ¶¶58–62. According to plaintiff, individual defendants continued


                                                3
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 4 of 22




to misrepresent the efficacy and safety of rociletinib during and after these trials over a period of

years. Through a series of press releases, conference and symposium presentations, investor

calls, investor conferences, and a publication in the New England Journal of Medicine,

defendants misrepresented the following: that rociletinib trials strictly adhered to RECIST

standards; that rociletinib was performing “extremely well” in trials; that rociletinib had an

“impressive” and “highly compelling” efficacy profile; that rociletinib had a strong safety profile

including minimal and “easily managed” side effects; that rociletinib was “well tolerated;” and

that rociletinib would “compete very effectively” with a similar drug called Tagrisso being

developed by AstraZeneca. Id. at ¶¶5, 56–74.

       Clovis held its 2015 Annual Meeting of Stockholders on June 11, 2015. Id. at ¶14. On

April 30, 2015 Clovis filed a proxy statement on Schedule DEF 14A with the Securities and

Exchange Commission (“SEC”). This was done upon the directive of individual defendants

Mahaffy, Atwood, Barrett, Blair, Flaherty, Graham, Klingenstein, McKinley, and Spickschen.

Id. At the time, Mahaffy, Barrett, and Spickschen were members of Clovis’ board of directors.

       The proxy statement elicited stockholder votes in part to approve their reelection to the

board. Id. The proxy statement contained language on the board’s role in risk management and

oversight; the audit committee, whose responsibilities included overseeing compliance with legal

and regulatory requirements; the corporate governance committee; and the company’s adoption

of a Code of Business Ethics. Id. at ¶80.

       According to the information defendants provided in the proxy statement and more

broadly, things with rociletinib were going well. But on November 16, 2015 Clovis issued a

press released titled Clovis Oncology Announces Regulatory Update for Rociletinib NDA Filing,


                                                  4
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 5 of 22




which announced that the 60% ORR it had originally reported was actually “based primarily on

unconfirmed responses.” Id. at ¶6, 83. The confirmed response ORR was instead only 28% for

patients receiving 500mg doses and 34% for patients receiving 625mg doses. Id. at ¶83.

Plaintiff alleges that, as a result of this announcement, Clovis’ stock price decreased nearly 70%

from the previous trading day’s closing price of $99.43 to the announcement day’s closing price

of $30.24. Id. at ¶7. This represented a loss of $2.6 billion in market capitalization in one day.

Id. Nonetheless, after this announcement the individual defendants assured investors that

rociletinib had a favorable safety profile and could still be a commercial success. Id. at ¶8, 86.

       However, rociletinib’s situation got worse, not better. On April 8, 2016 the Food & Drug

Administration (“FDA”) publicly disclosed that rociletinib significantly increased the risk of

“serious” and “life threatening” cardiovascular events in patients taking the drug. Id. at ¶9, 87.

Among the patients taking rociletinib, 56% interrupted treatment, 51% reduced their doses, and

12% discontinued treatment due to the drug’s adverse side effects. Id. at ¶87. The FDA

announcement also stated that rociletinib would need to display the strongest safety warning if

ever approved for commercial use. Id. at ¶9. That same day, Clovis’ stock price decreased an

additional 17.7%, resulting in a loss of $130.4 million in market capitalization. Id. at ¶10.

       On April 12, 2016 the FDA’s Oncologic Drugs Advisory Committee voted to delay FDA

action on rociletinib’s new drug application until Clovis could provide evidence that the drug’s

risk-benefit profile warranted approval. Id. at ¶89. On May 5, 2016 Clovis announced that it

was withdrawing rociletinib’s new drug application from the FDA and terminating enrollment in

all ongoing sponsored clinical trials of the drug. Id. at ¶90.




                                                  5
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 6 of 22




       Rociletinib’s failure prompted a slew of litigation. A Securities Class Action was filed in

this court on November 19, 2015. See 15-cv-02546-RM-MEH ECF No. 1. That lawsuit was

filed on behalf of investors who purchased Clovis shares between May 31, 2014 and April 7,

2016 and who purchased shares in connection with a secondary offering held by Clovis on July

14, 2015. ECF No. 35 at ¶11. The Securities Class Action was settled for $142 million. The

settlement was approved by this court on October 26, 2017. Id.; see also 15-cv-02546-RM-MEH

ECF No. 176.

       The SEC brought charges against Clovis and certain individual defendants for misleading

investors about rociletinib. Id. at ¶12. The SEC’s complaint and settlement agreement

established that Clovis’ board and senior management knew that the drug’s true ORR was

unconfirmed and was substantially lower than the ORR reported to the public and stockholders.

Id. The case settled on September 18, 2018. Clovis agreed to pay a $20 million civil penalty.

Defendants Mahaffy and Mast respectively agreed to pay $250,000 and $554,145 in fines and

penalties. Id.

       A stockholder derivative action was also filed in the Delaware Court of Chancery on

March 23, 2017. In re Clovis Oncology, Inc. Derivative Litig., No. CV 2017-0222-JRS, 2019

WL 4850188, at *9 (Del. Ch. Oct. 1, 2019). Many individual defendants here are also named

defendants in that case. Defendants filed a motion to dismiss which the Court of Chancery

granted in part and denied in part on October 19, 2019. Id. at *18. On May 13, 2020 the court

stayed the proceedings until September 18, 2020 to permit Clovis’ Special Litigation Committee

to undertake an investigation. In re Clovis Oncology, Inc., No. 2017-0222-JRS, 2020 WL

2495981, at *1 (Del.Ch. May 13, 2020). The action is still pending.


                                                6
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 7 of 22




                              II. PROCEDURAL BACKGROUND

       Plaintiff filed their initial complaint in this derivative stockholder action on March 20,

2017. ECF No. 1. Plaintiff filed a second amended complaint on February 7, 2020. ECF No.

35. The complaint alleges that defendants violated Section 14(a) of the Securities Act and

breached their fiduciary duties. Id. at ¶¶105–16. On February 28, 2020 defendants filed a

motion to dismiss the second amended complaint on the grounds that it failed to state a claim

under FED. R. CIV. P. 12(b)(6), and that plaintiff was obligated to bring his breach of fiduciary

duty claim in the Delaware Court of Chancery. ECF No. 40. On March 20, 2020 plaintiff filed a

response opposing the motion. ECF. No. 41. Defendants submitted a reply shortly after on April

3, 2020. ECF No. 44.

                                 III. STANDARD OF REVIEW

       To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain “enough facts

to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A plausible claim is a claim that “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). While the Court must accept the well-pled allegations of the complaint as true and

construe them in the light most favorable to the plaintiff, Robbins v. Wilkie, 300 F.3d 1208, 1210

(10th Cir. 2002), conclusory allegations are not entitled to be presumed true. Iqbal, 556 U.S. at

681. However, so long as the plaintiff offers sufficient factual allegations such that the right to

relief is raised above the speculative level, he has met the threshold pleading standard. See, e.g.,

Twombly, 550 U.S. at 556; Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008).


                                                  7
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 8 of 22




                                         IV. ANALYSIS

       A. Plaintiff’s Section 14(a) claim

       Plaintiff alleges that defendants violated Section 14(a) of the Securities and Exchange

Act. ECF No. 35 at ¶¶105–09. Section 14(a) makes it “unlawful for any person . . . to solicit or

to permit the use of his name to solicit any proxy” in contravention of SEC rules and regulations.

15 U.S.C. § 78n(a). SEC Rule 14a-9(a) reads

       No solicitation subject to this regulation shall be made by means of any proxy statement,
       form of proxy, notice of meeting or other communication, written or oral, containing any
       statement which . . . is false or misleading with respect to any material fact, or which
       omits to state any material fact necessary in order to make the statements therein not false
       or misleading . . . .

17 C.F.R. § 240.14a-9. There are thus two ways a proxy statement can be false or misleading.

The first is by affirmatively making a false or misleading statement of material fact. The second

is by omitting a material fact necessary to make the proxy statement, or part of the proxy

statement, not false or misleading.

       To prevail on an SEC Rule 14a claim, a plaintiff must prove that “(1) there was a material

misrepresentation of fact made by the defendant in a proxy statement governed by the Act; (2)

the misrepresentation caused injury to the plaintiff; and (3) the proxy solicitation was an essential

link in the accomplishment of the transaction.” City P’ship Co. v. Lehman Bros., 344 F. Supp.

2d 1241, 1246 (D. Colo. 2004) (citing Mills v. Elec. Auto–Lite Co., 396 U.S. 375, 384–85

(1970)). The Rule provides examples of what statements or omissions could count as

misleading. 17 C.F.R. § 240.14a-9. These include predictions of specific market values;

impugnation of character, integrity, or personal reputation, or allegations of improper, illegal or

immoral conduct or associations without factual foundation; failure to distinguish between the


                                                 8
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 9 of 22




proxy statement and the soliciting materials of other persons; claims made prior to a meeting

regarding solicitation results; failure to disclose material information about proxy voting advice

such as the business’s methodology, information sources, or conflicts of interest. Id.

       Plaintiff alleges the 2015 proxy statement misrepresented or failed to disclose that

       (i) Clovis had significant deficiencies in its drug trial controls with a drug that was the
       most important and prominent of the three drugs in the Company’s drug trial pipeline and
       critical to its business operation;
       (ii) Clovis was noncompliant with FDA rules and regulations concerning drug trials and
       trial data;
       (iii) the Individual Defendants fostered a culture of lawlessness and unethical behavior at
       Clovis, and further grossly misrepresented, including by knowingly and consciously
       submitting incomplete and incorrect data to the FDA, the efficacy and safety data of the
       Company's most important drug, rociletinib;
       (iv) the Company’s private disclosures to the FDA were substantially different than its
       public disclosures in various SEC filings; and
       (v) the Individual Defendants engaged in a highly risky and unethical scheme to
       artificially inflate the price of Clovis’ stock.

ECF No. 35 at ¶107.

       Defendants make three arguments against plaintiff’s Section 14(a) claim in their motion

to dismiss. First, they argue that plaintiff’s complaint improperly bootstraps a state-law breach

of fiduciary duty claim onto a Section 14(a) claim. ECF No. 40 at 10. Second, they argue that

the complaint fails to allege any false or misleading statements in the proxy statement. Id. at 15–

16. Third, defendants argue that even if the complaint sufficiently alleges a false or misleading

statement, it fails to allege “transaction causation.” Id. at 17–18. I address each of these

arguments in turn.




                                                 9
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 10 of 22




        1. Whether plaintiff’s complaint improperly “bootstraps” a state-law breach of fiduciary

        claim onto its Section 14(a) claim

        Defendants first argue that plaintiff’s Section 14(a) claim is “predicated on an affirmative

 duty to disclose wrongdoing” and is thus “expressly foreclosed” by the Supreme Court’s ruling

 in Santa Fe Industries, Inc. v. Green, 430 U.S. 462 (1977) and its progeny. ECF No. 40 at 11–

 15. In Santa Fe the Supreme Court addressed the reach and coverage of Section 10(b) of the

 Securities and Exchange Act, not Section 14(a). It held that Rule 10b-5 did not reach state law

 claims of breach of fiduciary duty unless the conduct alleged can be fairly viewed as

 “manipulative or deceptive” within the meaning of the statute. Santa Fe, 430 U.S. at 474. The

 court stated that “[a]bsent a clear indication of congressional intent, we are reluctant to federalize

 the substantial portion of the law of corporations that deals with transactions in securities.” Id. at

 479. Transactions constituting “no more than internal corporate mismanagement” do not fall

 under the ambit of Section 10(b). Id.

        Defendants assert that Santa Fe’s progeny of cases preclude similar “bootstrapping” of

 state law fiduciary breach claims onto Section 14(a) claims. ECF No. 40 at 10. Plaintiff argues

 that these cases do not preclude his claim but instead are distinguishable or support his theory.

 ECF No. 41 at 16. I agree with defendants.

        The Tenth Circuit has not addressed the issue of whether a Section 14(a) claim can be

 based solely on a state law fiduciary breach claim, or whether this instead constitutes improper

 “bootstrapping.” Other circuits have, however. The thrust of these cases is that mere breaches

 of fiduciary duty, absent self-dealing or something similar, cannot form the basis for a Section


                                                  10
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 11 of 22




 14(a) claim. The Second Circuit, for example, has noted “[a]llegations that a defendant failed to

 disclose facts material only to support an action for breach of state-law fiduciary duties

 ordinarily do not state a claim under the federal securities laws.” Field v. Trump, 850 F.2d 938,

 948 (2d Cir. 1988). In a different decision, the Second Circuit distinguished the case before it

 from other “bootstrapping” cases by writing

        This claim does not present merely another attempt to use s 14(a) and Rule 14a-9 as an
        avenue for access to the federal courts in order to redress alleged mismanagement or
        breach of fiduciary duty on the part of corporate executives. Efforts to dress up claims of
        the latter type in a s 14(a) suit of clothes have consistently been rejected . . . .

 Maldonado v. Flynn, 597 F.2d 789, 796 (2d Cir. 1979). In Gaines v. Haughton the Ninth Circuit

 came to a similar conclusion:

        We draw a sharp distinction, however, between allegations of director misconduct
        involving breach of trust or self-dealing the nondisclosure of which is presumptively
        material and allegations of simple breach of fiduciary duty/waste of corporate assets the
        nondisclosure of which is never material for s 14(a) purposes. . . . Absent credible
        allegations of self-dealing by the directors or dishonesty or deceit which inures to the
        direct, personal benefit of the directors a fact that demonstrates a betrayal of trust to the
        corporation and shareholders and the director’s essential unfitness for corporate
        stewardship we hold that director misconduct of the type traditionally regulated by state
        corporate law need not be disclosed in proxy solicitations for director elections. This type
        of mismanagement, unadorned by self-dealing, is simply not material or otherwise within
        the ambit of the federal securities laws.

 645 F.2d 761, 776–79 (9th Cir. 1981), overruled on other grounds by In re McLinn, 739 F.2d

 1395 (9th Cir. 1984). In discussing both Section 10(b) and Section 14(a), the Eighth Circuit

 wrote “it was not the purpose of the federal security laws to provide a federal cause of action for

 stockholders who have been damaged by mere corporate mismanagement or breach of fiduciary

 duty by those in charge of the affairs of the corporation.” Golub v. PPD Corp., 576 F.2d 759,

 764 (8th Cir. 1978).



                                                  11
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 12 of 22




         The D.C. Circuit’s analysis of materiality in federal securities law is particularly

 illuminating. Like its sister circuits, the court concludes that “a plaintiff may not ‘bootstrap’ a

 claim of breach of fiduciary duty into a federal securities claim by alleging that directors failed to

 disclose that breach of fiduciary duty.” Kas v. Fin. Gen. Bankshares, Inc., 796 F.2d 508, 513

 (D.C. Cir. 1986) (citing Panter v. Marshall Field & Co., 646 F.2d 271, 288 (7th Cir.), cert.

 denied, 454 U.S. 1092 (1981)). The court further explains

         This is true even though knowledge that an officer or director had actually breached his
         fiduciary duty might well satisfy the materiality requirement that the omitted or misstated
         fact be likely to “have assumed actual significance in the deliberations of the reasonable
         shareholder.” TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438, 449, 96 S.Ct. 2126,
         2132, 48 L.Ed.2d 757 (1976). . . . [L]iability under the federal securities laws should not
         turn on the resolution of essentially state-law issues. Thus, if the validity of a
         shareholder's claim of material misstatement or nondisclosure rests solely on a legal
         determination that the transaction was unfair to a minority shareholder or that an officer
         or director's conduct amounted to a breach of his fiduciary duty, the claim does not state a
         cause of action under sections 10(b) or 14(a) of the Securities Exchange Act. . . . On the
         other hand, Santa Fe certainly does not preclude liability under sections 10(b) and 14(a)
         where a proxy statement fails to disclose either that a member of management has a
         personal stake in the corporate decision being made or that some special relationship
         exists between a member of management and some other party with interests adverse to
         the shareholders. Facts of this nature have always been considered material, and a failure
         to disclose such facts states a claim under the federal securities laws.

 Id. See also Isquith by Isquith v. Caremark Int’l, Inc., 136 F.3d 531, 534 (7th Cir. 1998)

 (refusing to follow precedent that “would allow every complaint about the mismanagement of a

 corporation that issues securities subject to federal securities law to be shoehorned into federal

 court on the theory that management had defrauded the shareholders by concealing the

 mismanagement.”); Pavlidis v. New England Patriots Football Club, Inc., 737 F.2d 1227, 1236

 (1st Cir. 1984) (noting that “[a] breach of fiduciary duty involving self-dealing by a corporate

 officer would plainly be material to a proxy statement soliciting votes for the re-election of that

 officer”).

                                                  12
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 13 of 22




        Although the District of Colorado has not addressed whether bootstrapping state law

 claims to Section 14(a) claims is permissible, we have addressed that question regarding Section

 10(b) claims. The court’s reasoning in the Section 10(b) context is helpful to this Court’s

 analysis here. In Andropolis v. Red Robin Gourmet Burgers, Inc., the court pointed to “the now

 clearly established rule that a plaintiff may not ‘bootstrap’ a claim for internal corporate

 mismanagement or breach of fiduciary duty by alleging that the corporation or its directors failed

 to disclose that mismanagement or breach.” 505 F. Supp. 2d 662, 682 (D. Colo. 2007) (citations

 omitted).

        I follow the logic of our holding in Andropolis as well as the conclusions of sister circuits

 regarding 14(a) claims. Section 14(a) does not extend to state law breach of fiduciary duty

 claims absent allegations of self-dealing. The remaining question, then, is whether plaintiff

 pleads only a run-of-the-mill fiduciary breach claim or if he also alleges self-dealing sufficient to

 bring the claim under Section 14(a). I conclude that plaintiff pleads only the former.

        Examples of self-dealing include an officer or director having a personal stake in a

 corporate transaction or having a special relationship with a party whose interests are adverse to

 the company’s. See e.g. Kas, 796 F.2d at 513. Nowhere in his complaint does plaintiff use the

 term “self-dealing” or allege anything like a typical self-dealing scenario. See generally ECF

 No. 35. Plaintiff’s only nod towards self-dealing is that defendants were reelected to the Board,

 secured their prestigious positions, and retained their “undeserved director compensation.” ECF

 No. 35 at ¶79; ECF No. 41 at 17. This is insufficient. If attempting to keep one’s position and

 compensation as a corporate officer constituted self-dealing then the term could encompass

 virtually everything an officer did—even if the officer’s action benefited only the company and


                                                  13
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 14 of 22




 were to his own detriment. Plaintiff cites no legal authority suggesting Board reelection and

 compensation alone can comprise self-dealing.

         Instead plaintiff merely alleges failures to disclose breaches of fiduciary duty. Stripping

 away its conclusory statements, the complaint alleges that defendants did not follow FDA rules

 or regulations and failed to disclose (at least initially) to investors or the public that rociletinib’s

 ORRs were unconfirmed. Though these choices or omissions may have caused Clovis’ stock

 prices to remain artificially inflated, they do not constitute self-dealing by any of its officers or

 directors. There is simply no allegation by plaintiff that any officer or director received extra

 compensation, or garnered personal business opportunities, or engaged in deceitful behavior to

 his or her personal benefit during the course of these events. Plaintiff’s complaint alleges

 mismanagement and breach of fiduciary duties, but not more. It is also telling that, in the

 parallel derivative shareholder suit in Delaware based on the same facts, only the fiduciary

 breach claim survived a motion to dismiss. The Delaware Court of Chancery found the

 complaint before it insufficient to sustain neither the unjust enrichment nor the unlawful stock

 trades claim. In re Clovis Oncology, Inc. Derivative Litig., 2019 WL 4850188, at *1.

         Plaintiff’s arguments to the contrary are unconvincing. He attempts to distinguish Gaines

 on the grounds of a “carve-out” for plausible Section 14(a) claims based on “credible allegations

 of . . . dishonesty or deceit which inures to the direct, personal benefit of the directors a fact that

 demonstrates a betrayal of trust to the corporation and shareholders and the director’s essential

 unfitness for corporate stewardship . . .” Gaines, 645 F.2d at 779; ECF No. 41 at 17. But even if

 plaintiff had pled dishonesty or deceit by Clovis’ officers and directors (which this Court is not

 convinced plaintiff has), he has not pled it directly, personally benefited them. I read this “carve-


                                                    14
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 15 of 22




 out” as simply another phrase for self-dealing, which plaintiff has not pled. Plaintiff next

 contends that defendants’ reliance on Andropolis, Field, and other Sante Fe progeny is

 inappropriate because those cases “do not involve allegations of director and management

 deceptions and misrepresentations.” ECF No. 41 at 17. As defendants point out, plaintiff

 mischaracterizes these cases. Both Andropolis and Field involved allegations of nondisclosure.

 Andropolis, 505 F. Supp. 2d at 666; Field, 850 F.2d at 946.

         Plaintiff relies heavily on Wells Fargo and Countrywide, district court decisions from

 other jurisdictions. The former involved a Section 14(a) claim that was actionable because the

 complaint alleged “Defendants knew of, but failed to disclose, a fraudulent business practice that

 put the company at material risk.” In re Wells Fargo & Co. S’holder Derivative Litig., 282 F.

 Supp. 3d 1074, 1103 (N.D. Cal. 2017). The latter involved “proxy statements fail[ing] to

 disclose that Countrywide abandoned its underwriting standards, thus exposing itself to an

 undisclosed level of heightened risk.” In re Countrywide Fin. Corp. Derivative Litig., 554 F.

 Supp. 2d 1044, 1076–77 (C.D. Cal. 2008).

         Neither of these cases is binding on this Court. Furthermore, unlike in Wells Fargo

 plaintiff here disclaims any allegation of fraudulent business practices. ECF No. 35 at ¶79

 (“Plaintiff’s allegations . . . do not sound in fraud. Plaintiff specifically disclaims any allegations

 of, reliance upon any allegation of, or reference to any allegation of fraud, scienter, or

 recklessness . . .”). Countrywide is also inapposite because plaintiff here does not allege that

 defendants abandoned Clovis’ underwriting standards or similar policies, just that its proxy

 statement did not disclose the unconfirmed nature of the ORRs. Nor did Clovis’ 2015 proxy

 statement “tout extraordinary financial results” as the statement in Countrywide did.


                                                   15
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 16 of 22




         Plaintiff’s attempt to dress up a breach of fiduciary duty as a Section 14(a) claim is

 unsuccessful. The complaint does not allege self-dealing by Clovis’ officers or directors.

 Therefore, plaintiff fails to state a cognizable claim under 15 U.S.C. § 78n(a) and 17 C.F.R. §

 240.14a-9.

         2. Whether plaintiff alleges false or misleading statements in Clovis’ proxy statement

         I find it prudent to assess plaintiff’s claim on the merits given the uncertain nature of

 Tenth Circuit law on Section 14(a) bootstrapping. Even if plaintiff had alleged facts that support

 a Section 14(a) claim, plaintiff’s case still fails under Rule 12(b)(6) for failure to allege a

 misrepresentation in Clovis’ proxy statement.

                 a. Affirmative statements of material fact that are false or misleading

         A proxy statement affirmatively misrepresents when it “contain[s] any statement which . .

 . is false or misleading with respect to any material fact.” 17 C.F.R. § 240.14a-9. Plaintiff

 alleges the 2015 proxy statement “misleadingly suggested” that Clovis’ board “(i) maintained

 adequate oversight of the Company’s risks and compliance with legal and regulatory

 requirements; (ii) ensured effective implementation of risk management; (iii) developed proper

 corporate governance guidelines and a code of business ethics; and (iv) ensured the Company’s

 officers and directors adhered to Clovis’ Code.” ECF No. 35 at ¶81. Plaintiff recites the proxy

 language over the course of two pages in the complaint. Id. at 80 (pp. 40–41). In his response to

 defendants’ motion, plaintiff narrows the proxy statement language he challenges to:

         [1] The audit committee and the full board of directors focus on the most significant
         risks we face and our general risk management strategies. While our board of directors
         oversees our risk management, company management is responsible for day-to-day risk
         management processes. Our board of directors expects company management to
         consider risk and risk management in each business decision, to proactively develop
         and monitor risk management strategies and processes for day-to-day activities and to

                                                   16
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 17 of 22




        effectively implement risk management strategies adopted by the audit committee and
        the board of directors.

        [2] Our audit committee oversees a broad range of issues surrounding our accounting and
        financial reporting processes and audits of our financial statements, and assists our board
        of directors by: (1) overseeing and monitoring the quality and integrity of our financial
        statements, our compliance with legal and regulatory requirements and our internal
        accounting procedures and systems of internal controls . . . .

        [3] The nominating and corporate governance committee assists our board of directors in
        discharging its responsibilities relating to (1) developing and recommending criteria for
        selecting new directors, and identifying, screening and recommending nominees for
        election as directors; (2) screening and recommending to the board of directors
        individuals qualified to become executive officers; (3) evaluating our board of directors
        and its dealings with management; (4) developing, reviewing and recommending
        corporate governance guidelines and a code of business ethics; (5) generally advising
        our board of directors on other corporate governance and related matters; and (6)
        overseeing non-financial compliance.

        [4] We have adopted the Clovis Oncology, Inc. Code of Business Ethics that is reviewed
        and published annually and contains the ethical principles by which our Chief executive
        officer and chief financial officer, among others, are expected to conduct themselves
        when carrying out their duties and responsibilities.

 ECF No. 41 at 13–14 (emphasis in original).

        Plaintiff claims the preceding four paragraphs constitute “affirmative statements of

 compliance with law, regulations, and Company governance rules” that are false or misleading.

 Id. at 13. Plaintiff also asserts that the statements “sought to assure stockholders that corporate

 governance structures were in place that would justify their investments and capture and halt any

 deceptive scheme that would materially harm their equity in the Company.” Id. at 14. Plaintiff

 contends these “affirmative representations about Board governance would prevent any scheme

 involving deceptive business practices from occurring.” Id. Later plaintiff paraphrases these

 statements as “the Board and management adopted effective risk management strategies, were in




                                                  17
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 18 of 22




 compliance with legal and regulatory requirements, and developed and adopted a code of

 business ethics and ethical principles.” Id. at 16.

        I do not read these statements as plaintiff reads them. Even if plaintiff were correct that

 stockholders could properly infer plaintiff’s interpretations from the proxy language, this is

 irrelevant. Section 14(a) asks whether there is a false or misleading statement—not inference or

 interpretation—in the proxy statement. This determination requires analyzing the proxy

 statement’s explicit language, not what might be inferred from it. Plaintiff has alleged nothing

 that suggests any of these explicit statements above are false or misleading.

        Plaintiff does not claim, for example, that the audit committee and board do not focus on

 the company’s most significant risks or that the board failed to oversee risk management, in

 contrast to statement [1] above. Similarly, plaintiff does not allege that the audit committee

 failed to oversee or monitor Clovis’ compliance with legal and regulatory processes, internal

 accounting procedures, or systems of internal controls (see statement [2] above). Plaintiff

 instead takes issue with the adequacy of the board and audit committee’s oversight, of which the

 proxy statement itself says nothing. ECF No. 35 at¶81. Similarly, nothing in the complaint

 suggests the nominating and corporate governance committee stopped assisting the board with its

 evaluation, corporate governance guidelines, or non-financial compliance, or that it never

 provided this assistance to begin with, as would conflict with statement [3]. Instead plaintiff

 argues about whether the governance guidelines and code of ethics were “proper” and would

 prevent the type of “deceptive scheme” defendants purportedly undertook. Id.; ECF No. 41 at

 13–14. Finally, the complaint nowhere alleges that defendants did not adopt a Code of Business

 Ethics as the proxy language says in statement [4] above. Defendants argue, and plaintiff does


                                                  18
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 19 of 22




 not contest, that they in fact did adopt this Code. ECF No. 44 at 7; see generally ECF Nos. 35,

 41. Plaintiff’s dispute is that the board supposedly “ensured” Clovis “adhered” to the Code when

 according to plaintiff it did no such thing. But again, plaintiff reads language into the proxy

 statement that simply is not there. I therefore conclude the complaint alleges nothing to support

 plaintiff’s claim that Clovis’ 2015 proxy statement contained affirmative statements of material

 fact that were false or misleading.

                b. Omissions of material fact that make the proxy statement false or misleading

        A proxy statement misrepresents by omission if it “omits to state any material fact

 necessary in order to make the statements therein not false or misleading . . . .” 17 C.F.R. §

 240.14a-9 (emphasis added). Thus, it is not sufficient for plaintiff to allege that a proxy

 statement omitted, or failed to disclose, a material fact. In order to state a claim under 14(a) the

 omission must also render the entire proxy statement, or a statement within it, false or

 misleading. In other words, nondisclosure on its own—even of a material fact—is not enough.

 Only if the failure to disclose makes an affirmative statement in the proxy untrue or misleading

 can plaintiff allege a Section 14(a) claim via omission.

        Here, plaintiff alleges that defendants failed to disclose the following five material facts

 in the 2015 proxy statement: (i) there were “significant deficiencies” in rociletinib’s drug trial

 controls; (ii) Clovis did not comply with FDA drug trial and trial data rules and regulations; (iii)

 individual defendants “fostered a culture of lawlessness and unethical behavior” and

 misrepresented rociletinib’s efficacy and safety data; (iv) Clovis’ private disclosures to the FDA

 different significantly from its public disclosures in SEC filings; and (v) individual defendants




                                                  19
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 20 of 22




 engaged in a “highly risky and unethical scheme” to artificially inflate Clovis’ stock price. ECF

 No. 35 at ¶81; ECF No. 41 at 16.

        It is undisputed that none of these “facts” are disclosed in the 2015 proxy statement. See

 ECF No. 35 at ¶81. But even assuming these allegations constitute “material facts,” plaintiff

 points to no statement in the proxy that is rendered false or misleading due to this nondisclosure.

 If, for example, the proxy statement asserted that Clovis was in full compliance with FDA rules

 and was reporting complete, accurate results to the FDA, then nondisclosures (i), (ii), and (iv)

 above would render the proxy false. But the proxy statement did not say this, or anything near it.

 It said only that the audit committee oversees compliance with regulatory and legal requirements.

 ECF No. 35 at ¶81. This statement is not false or misleading simply because the audit committee

 may have been doing its job poorly. Plaintiff’s attempt to link nondisclosures (ii) and (v) to the

 proxy language suffers from the same infirmity. Clovis’ officers and directors appear to have

 engaged in a lot of bad behavior that lost the company’s stockholders a lot of money. That bad

 behavior, however, does not render false or misleading the proxy statement’s banal language on

 its approach to corporate governance or risk management or its adoption of an ethics code.

        I conclude that plaintiff fails to allege any omission of material fact that makes Clovis’

 2015 proxy statement false or misleading. In reaching this conclusion I do not mean to

 undermine the severity of the fiduciary breach allegations in the complaint. This strikes me as a

 case of serious corporate mismanagement. However, the redress plaintiff seeks under 15 U.S.C.

 § 78n(a) and 17 C.F.R. § 240.14a-9 is not available to him on these facts. Defendants’ motion to

 dismiss the Section 14(a) claim under FED. R. CIV. P. 12(b)(6) is therefore GRANTED.




                                                 20
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 21 of 22




        3. Whether there was an essential link between the proxy statement and the proposed

        corporate action

        Plaintiff has failed to allege any false or misleading statement in Clovis’ 2015 proxy

 statement. As a result, I need not reach the issue of whether plaintiff has sufficiently pled the

 “essential link” element of a Section 14(a) claim.

        B. Plaintiff’s breach of fiduciary duty claim

        Plaintiff also alleges that defendants breached their fiduciary duties of candor, good faith,

 and loyalty. ECF No. 35 at ¶112. Defendants’ motion to dismiss argues that I must dismiss this

 claim under FED. R. CIV. P. 12(b)(3) based on an enforceable forum selection clause. ECF No.

 40 at 9–10; see also ECF No. 31 at 3. They assert that Clovis’ Certificate of Incorporation

 contains a clause stating that Delaware’s Court of Chancery shall be the “sole and exclusive

 forum” for derivative actions and for claims for breach of fiduciary duties by officers and

 directors. Id.

        Plaintiff does not contest the enforceability of this forum selection clause. See generally

 ECF Nos. 32, 41. In fact, plaintiff does not even address the breach of fiduciary duty claim in

 his response to defendants’ motion. ECF No. 41. Plaintiff does, however, state that he “will

 abide by the Company’s exclusive forum provision” if this Court dismisses the Section 14(a)

 claim. ECF No. 32 at 3 n.3.

        This order dismisses plaintiff’s Section 14(a) claim. Because there is no dispute between

 plaintiff and defendants regarding the forum selection clause in Clovis’ Certificate of

 Incorporation, I find that it is valid and enforceable. I also hold that it governs this claim. I




                                                   21
Case 1:17-cv-00706-RBJ Document 47 Filed 09/29/20 USDC Colorado Page 22 of 22




 therefore GRANT defendants’ motion to dismiss plaintiff’s cause of action for breach of

 fiduciary duty. Plaintiff may refile that claim in the Delaware Court of Chancery.


                                             ORDER

        Defendants’ motion to dismiss [ECF No. 40] is GRANTED. The Court enters its final

 written judgment dismissing this case. Count I (violation of Section 14(a) of the Securities Act

 14) is dismissed with prejudice. Count II (breach of fiduciary duty) is dismissed without

 prejudice and with leave to refile in the Delaware Court of Chancery. As the prevailing parties

 defendants are awarded their reasonable costs to be taxed by the Clerk pursuant to FED. R. CIV.

 P. 54(d)(1) and D.C.COLO.LCivR 54.1.

        DATED this 29th day of September, 2020.

                                                     BY THE COURT:




                                                     ___________________________________
                                                     R. Brooke Jackson
                                                     United States District Judge




                                                22
